FILED
                            NOT FOR PUBLICATION
                                                                           NOV 09 2015
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LIZHEN ZHANG,                                    No. 13-70115

              Petitioner,                        B.I.A. No. A099-736-635

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2015**
                                Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,*** Senior District
Judge.

      Petitioner Lizhen Zhang seeks review of the Board of Immigration Appeals’

("BIA") denial of her claims for asylum, withholding of removal, and relief under



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Wiley Y. Daniel, Senior United States District Judge for
the District of Colorado, sitting by designation.
the Convention Against Torture ("CAT"). For the reasons stated below, we deny

the petition.

       Substantial evidence supports the immigration judge’s ("IJ") adverse

credibility finding, which the BIA affirmed. See Ren v. Holder, 648 F.3d 1079,

1084–85 (9th Cir. 2011) (explaining the standard of review under the REAL ID

Act). The BIA permissibly found Petitioner incredible given that Petitioner was

inconsistent in her testimony regarding whether and when she had an intrauterine

device inserted. Moreover, Petitioner failed to present specific documentary

evidence that independently established her claims. See Al-Harbi v. INS, 242 F.3d
882, 891 (9th Cir. 2001) (holding that "documentary evidence pertaining to the

asylum applicant himself and to the events in which he was involved . . . can

independently establish facts essential to . . . an asylum claim"). The BIA,

therefore, properly denied Petitioner’s claims for asylum, withholding of removal,

and CAT relief.

       Petition DENIED.




                                          2